Case 1:19-cr-00561-LAP Document 355-1 Filed 08/11/21 Page 1 of 3




                 EXHIBIT 1
            Case 1:19-cr-00561-LAP Document 355-1 Filed 08/11/21 Page 2 of 3

                                                                                                                W illiam W . T a yl or , I II
                                                                                                                                    PARTNER
                                                                                                          Z uc k er m an S p ae d er L L P
                                                                                                          wt a yl or @ zu c k er m an.c om
                                                                                                                         20 2- 7 78- 1 81 0




                                                              April 19, 2021



VIA E-MAIL
john.carlin@usdoj.gov

The Honorable John P. Carlin
Acting Deputy Attorney General
United States Department of Justice
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530-0001

                          Re:        United States v. Steven Donziger, No. 19-cr-561 (S.D.N.Y.)
                                     Chevron Corp. v. Steven Donziger, No. 11-cv-691 (S.D.N.Y.)
Dear Mr. Carlin:

       I am writing to supplement my letter of April 2, 2021 asking the Department of Justice to
supervise and review the criminal contempt prosecution of Steven Donziger.

        I was not aware at the time I wrote the April 2 letter that the court-appointed special
prosecutor has been deploying Department of Justice personnel, specifically Federal Bureau of
Investigation agents, to investigate the criminal contempt charges and support the prosecution
team. The special prosecutor’s use of FBI personnel underscores the need for Departmental
oversight over what is, in practical terms as well as a matter of law, prosecution of a federal
crime. It does not seem to me that a private attorney prosecuting a criminal contempt that the
U.S. Attorney has declined can command FBI resources and direct the work of FBI personnel or,
for that matter, that a judge can order executive branch resources be placed at the disposal of
such a special prosecutor.

       I noted in my earlier letter that the special prosecutor in this case is essentially
independent from Department of Justice supervision or oversight. That independence now
seems to extend to her use of Federal Bureau of Investigation personnel and resources.




1 8 0 0 M S T R E E T N W , S T E . 1 0 0 0 , W AS H I N G T O N , D C 2 0 0 3 6 - 5 8 0 7 | T 2 0 2 . 7 7 8 . 1 8 0 0 | F 2 0 2 . 8 2 2 . 8 1 0 6

      Z U C K E R M AN S P AE D E R L L P | W AS H I N G T O N , D C | N E W Y O R K | T AM P A | B AL T I M O R E

                                                                                                                                      7684977.1
          Case 1:19-cr-00561-LAP Document 355-1 Filed 08/11/21 Page 3 of 3

H O N O R AB L E J O H N P . C AR L I N
AP R I L 1 9 , 2 0 2 1
P AG E 2




        We appreciate your attention and are available to meet to discuss these matters more fully
at any time.

                                                    Sincerely,



                                                    William W. Taylor, III
c: Rita Glavin




                                                                                           7684977 1
